Opinion by
Beavek, J.,
The adjudicating judge in the court below surcharged the appellant, as administrator of his wife’s estate, with certain money received by him from his wife in the settlement of her mother’s estate. The amount due her in said settlement was $807.50. From this was deducted a note of her husband due the estate, amounting to $400. The balance was paid to her in cash and handed to her husband in the presence of the executors.
The administrator, whilst charging himself with the amount of the note which was deducted, claims that the cash was a gift from his wife to him. The adjudicating judge heard the testimony in the court below and found as a fact that the wife did not, by handing over the money to her husband, under the circumstances, with a remark as to which the two executors in their testimony differ, intend, and did not as a fact make, a gift thereof to him.
The original adjudication of the court below, with its distinct findings of fact, is full and exhaustive. In an opinion, disposing of the exceptions thereto, he also reviews the entire case. The facts are fully stated therein, the authorities cited and commented upon, and we are all of the opinion that they fully justify his conclusion.
Decree affirmed and appeal dismissed, at the costs of the appellant.